DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 has been placed in record and considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 13-14, and 18 are rejected under 35 U.S.C. 102(a) as being anticipated by Joo et al. (US# 2016/0225344 hereafter Joo).
Referring to claim 1, Joo discloses a display device (100; Fig. 1), comprising: 
a display panel (120; Fig. 1) including a plurality of pixels (display panel 120 may include a plurality of pixels; Para. 0070);
a controller (logo controller 144; Fig. 3) configured to receive image data including data representing a logo (the logo controller 144 can generate the compensated image data (DATA ') by adjusting the gamma curve of the logo-estimated area (LEG) of the image with respect to the externally input image data (DATA); Para. 0086), detect a logo region (logo-estimated region LEG; Fig. 4) including the logo (Logo LG; Fig. 4) in the image data (The display drive integrated circuit 140 detects the logo-estimated area (LEG) of the image surrounding the logo area LG of the image, and detects the logo surrounding area (LEG) of the image surrounding the logo- LGG); Para. 0074, Fig. 4), determine a correction gain based on a first average gray level of the logo region (region LEG; Figs. 4-7) (the method of FIG. 5 can determine the high-gray-scale maximum luminance (i.e., indicated as TG1, see Fig. 6) of the logo estimate region LEG of the image (S420) and then can adjust the gamma curve (i.e., indicated as GC1, see Fig. 6.) of the logo estimate region LEG of the image based on the high-gray-scale maximum luminance (i.e., indicated as TG1) of the logo estimate region LEG of the image (S440).; Para. 0111, Fig. 12. Thus, the examiner interprets the GC1 is the correction gain based on the average of the logo estimation region LEG) and a second average gray level of a peripheral region (logo surrounding area LGG; Fig. 4) adjacent to the logo region(region LEG; Figs. 4-7) (Subsequently, the method of FIG. 5 can adjust the gamma curve (i.e., indicated as GC2, see Fig. 7) of the logo surrounding region LGG of the image based on the distance from the logo estimate region LEG of the image (S460). In this embodiment, the gamma curve (i.e., indicated as GC2) of the logo surrounding region LGG of the image can be adjusted based on the high-gray-scale maximum luminance (i.e., indicated as TG2) of the logo surrounding region LGG of the image.; Para. 0111, Fig. 12. Thus, the examiner interprets the GC2 is the correction gain based on the average of the logo surrounding area LGG), and generate corrected image data by correcting the image data based on the correction gain (the method of FIG. 5 can adjust a gamma curve (i.e., indicated as GC1 and GC2) of the logo estimate region LEG of the image (S150) to control the luminance of an entire gray-scale range of the gamma curve (i.e., indicated as GC1 and GC2) of the logo estimate region LEG of the image to be less than the high-gray-scale maximum luminance (i.e., indicated as TG1 and TG2) of the logo estimate region LEG of the image.; Para. 0092); and
a data driver (143; Fig. 3) configured to provide data signals to the plurality of pixels based on the corrected image data (The logo controller 144 can generate the compensated image data (DATA ') into data driver 143 by adjusting the gamma curve of the logo-estimated area (LEG) of the image with respect to the externally input image data (DATA).; Para. 0086, Fig. 3).
Referring to claim 3, Joo discloses wherein: 
the controller is configured to generate the corrected image data based on a product of the image data and the correction gain (the method of FIG. 5 can determine the high-gray-scale maximum luminance (i.e., indicated as TG1, see Fig. 6) of the logo estimate region LEG of the image (S420) and then can adjust the gamma curve (i.e., indicated as GC1, see Fig. 6.) of the logo estimate region LEG of the image based on the high-gray-scale maximum luminance (i.e., indicated as TG1) of the logo estimate region LEG of the image (S440).; Para. 0111, Fig. 12. Thus, the examiner interprets the GC1 as “the product of the correction gain” based on the average of the logo estimation region LEG.), 
(Subsequently, the method of FIG. 5 can adjust the gamma curve (i.e., indicated as GC2, see Fig. 7) of the logo surrounding region LGG of the image based on the distance from the logo estimate region LEG of the image (S460). In this embodiment, the gamma curve (i.e., indicated as GC2) of the logo surrounding region LGG of the image can be adjusted based on the high-gray-scale maximum luminance (i.e., indicated as TG2) of the logo surrounding region LGG of the image.; Para. 0111, Fig. 12. Thus, the examiner interprets the GC2  as “the product of the correction gain” based on the average of the logo surrounding area LGG.), and 
(The timing controller 141 can interact with the logo controller 144 to change the image data DATA to the compensated image data DATA′; Para. 0086.  Thus, the image data DATA’ is the generated corrected image data.), and  one or more gray levels of the corrected image data (FIGS. 9 and 11 are diagrams for describing a process in which a gamma curve of a logo estimate region LEG of an image is adjusted by the method of FIG. 5; Paras. 0053, 0100, 0104 and 0106) are linearly proportional to one or more gray levels of the image data (Figs. 6-7 charts show the gray level of LEG and LGG and that the charts of Figs. 6-7 are linearly proportional to charts of Figs. 9 and 11).
Referring to claim 13, Joo discloses a  method of operating a display device (100; Fig. 1), the method comprising: 
detecting a logo region (logo-estimated area (LEG); Fig. 4) including a logo (logo area (LG); Fig. 4) in image data (The display drive integrated circuit 140 detects the logo-estimated area (LEG) of the image surrounding the logo area LG of the image, and detects the logo surrounding area (LEG) of the image surrounding the logo- LGG); Para. 0074, Fig. 4); 
determining a correction gain based on a first average gray level of the logo region (region LEG; Figs. 4-7) (the method of FIG. 5 can determine the high-gray-scale maximum luminance (i.e., indicated as TG1, see Fig. 6) of the logo estimate region LEG of the image (S420) and then can adjust the gamma curve (i.e., indicated as GC1, see Fig. 6.) of the logo estimate region LEG of the image based on the high-gray-scale maximum luminance (i.e., indicated as TG1) of the logo estimate region LEG of the image (S440).; Para. 0111, Fig. 12. Thus, the examiner interprets the GC1 is the correction gain based on the average of the logo estimation region LEG) and a second average gray level of a peripheral region (logo surrounding area LGG; Fig. 4) adjacent to the logo region (region LEG; Figs. 4-7) (Subsequently, the method of FIG. 5 can adjust the gamma curve (i.e., indicated as GC2, see Fig. 7) of the logo surrounding region LGG of the image based on the distance from the logo estimate region LEG of the image (S460). In this embodiment, the gamma curve (i.e., indicated as GC2) of the logo surrounding region LGG of the image can be adjusted based on the high-gray-scale maximum luminance (i.e., indicated as TG2) of the logo surrounding region LGG of the image.; Para. 0111, Fig. 12. Thus, the examiner interprets the GC2 is the correction gain based on the average of the logo surrounding area LGG); 
generating corrected image data by correcting the image data based on the correction gain (the method of FIG. 5 can adjust a gamma curve (i.e., indicated as GC1 and GC2) of the logo estimate region LEG of the image (S150) to control the luminance of an entire gray-scale range of the gamma curve (i.e., indicated as GC1 and GC2) of the logo estimate region LEG of the image to be less than the high-gray-scale maximum luminance (i.e., indicated as TG1 and TG2) of the logo estimate region LEG of the image.; Para. 0092); and 
driving (143; Fig. 3) a display panel based on the corrected image data (The logo controller 144 can generate the compensated image data (DATA ') into data driver 143 by adjusting the gamma curve of the logo-estimated area (LEG) of the image with respect to the externally input image data (DATA).; Para. 0086, Fig. 3).
Referring to claim 14,  Joo discloses wherein a gray level of the corrected image data (FIG. 9 is a diagram for describing a process in which a gamma curve of a logo estimate region LEG of an image is adjusted by the method of FIG. 5; Paras. 0053 and 0100,…  and FIG. 11 is a diagram for describing a process in which a gamma curve of a logo estimate region of an image is adjusted by the method of FIG. 5; Paras. 0104 and 0106) is linearly proportional to a gray level of the image data (Figs. 6-7 charts show the gray level of LEG and LGG and that  the charts of Figs. 6-7  are linearly proportional to charts of Figs. 9 and 11).
Referring to claim 18,  Joo discloses wherein generating the corrected image data includes generating the corrected image data based on a product of the correction gain and the image data for the logo region and the peripheral region (the method of FIG. 5 can determine the high-gray-scale maximum luminance (i.e., indicated as TG1, see Fig. 6) of the logo estimate region LEG of the image (S420) and then can adjust the gamma curve (i.e., indicated as GC1, see Fig. 6.) of the logo estimate region LEG of the image based on the high-gray-scale maximum luminance (i.e., indicated as TG1) of the logo estimate region LEG of the image (S440).; Para. 0111, Fig. 12. Thus, the examiner interprets the GC1 as “the product of the correction gain” based on the average of the logo estimation region LEG.), 
(Subsequently, the method of FIG. 5 can adjust the gamma curve (i.e., indicated as GC2, see Fig. 7) of the logo surrounding region LGG of the image based on the distance from the logo estimate region LEG of the image (S460). In this embodiment, the gamma curve (i.e., indicated as GC2) of the logo surrounding region LGG of the image can be adjusted based on the high-gray-scale maximum luminance (i.e., indicated as TG2) of the logo surrounding region LGG of the image.; Para. 0111, Fig. 12. Thus, the examiner interprets the GC2  as “the product of the correction gain” based on the average of the logo surrounding area LGG.), and 
(The timing controller 141 can interact with the logo controller 144 to change the image data DATA to the compensated image data DATA′; Para. 0086.  Thus, the image data DATA’ is the generated corrected image data.). 

Claim Objections
Claims 2, 4-12, 15-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 2, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the controller is configured to calculate the correction gain based on a quotient of the second average gray level of the peripheral region and the first average gray level of the logo region”.
Referring to claim 4, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the controller includes: a detector configured to detect the logo region in an image represented by the image data; 
setting logic configured to set the peripheral region adjacent the logo region; 
gain logic configured to determine the correction gain based on the first average gray level of the logo region and the second average gray level of the peripheral region; and a data corrector configured to correct the image data for the logo region and the peripheral region based on the correction gain”.
Referring to claims 5-12 are objected based upon dependent on objected claim 4.
Referring to claim 15, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein determining the correction gain includes: 
calculating the first average gray level of the logo region; 
calculating the second average gray level of the peripheral region;
calculating a luminance ratio of a luminance of the peripheral region to a luminance of the logo region, the luminance ratio based on a quotient of the second average gray level and the first average gray level; and
determining the correction gain based on the luminance ratio and a predetermined correction gain, the correction gain being greater than or equal to the predetermined correction gain and less than or equal to 1”.
Referring to claim 16, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein determining the correction gain includes: 
calculating a luminance ratio of a luminance of the peripheral region to a luminance of the logo region based on equation (1); and
LUM_RATIO = AVG PERI / AVG_LOGO 	(1) 
calculating the correction gain based on equation (2), 
CGAIN = LUM_RATIO * (1 -GAIN_LIMIT)+ GAIN_LIMIT 	(2) 
where LUM_RATIO represents the luminance ratio, AVG_PERI represents the second average gray level of the peripheral region, AVG_LOGO represents the first average gray level of the logo region, CGAIN represents the correction gain, and GAIN_LIMIT represents a predetermined correction gain”.
Referring to claim 17, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein determining the correction gain includes: 
calculating the first average gray level of the logo region; 
dividing the peripheral region into a plurality of peripheral sub-regions; 
calculating, as the second average gray level of the peripheral region, a weighted-average gray level of the plurality of peripheral sub-regions based on one or more weights that decrease with increasing distance of the plurality of peripheral sub-regions relative to the logo region;
calculating a luminance ratio of a weighted-luminance of the peripheral region to a luminance of the logo region, the luminance ratio based on a quotient of the weighted-average gray level and the first average gray level; and
determining the correction gain based on the luminance ratio and a predetermined correction gain, the correction gain being greater than or equal to the predetermined correction gain and less than or equal to 1”.
Referring to claim 19, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein generating the corrected image data includes: generating the corrected image data for the logo region based on a product of 5 the image data for the logo region and the correction gain; 
dividing the peripheral region into a plurality of peripheral sub-regions; 
determining a plurality of sub-region correction gains for the plurality of peripheral sub-regions, the plurality of sub-region correction gains being greater than the correction gain and less than 1; and 
generating the corrected image data for the peripheral region based on a product of the image data for the plurality of peripheral sub-regions and the plurality of sub-region correction gains”.
Referring to claim 20 is objected based upon dependent on objected claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                       /NELSON M ROSARIO/Examiner, Art Unit 2624                                                       Primary Examiner, Art Unit 2624